DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Modifying original game reproduction with additional game elements”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the user terminal" in last line of the claim.  However, it is unclear which user terminal (of claim 17) is referring to, as claim 1 recites “first user terminal”, “second user terminal”, and “third user terminal”, thus, deemed indefinite.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites “the server system as defined in claim 1”, however, claim 19 is directed toward “A play data community system”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 12, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170001111 to Willette et al (Willette) in view of US Pub. 20170136360 to Smith.

Claims 1 and 19. Willette discloses a server system comprising: 
(as required by claim 19) a plurality of user terminals (Fig. 1A);
at least one processor or circuit (Fig. 33, 4310b, and ¶394) programmed to: 
execute a first terminal replay output control to reproduce a past gameplay based on original data capable of reproducing the gameplay to replay and output the original gameplay from a first user terminal while generating first modified reproduction data capable of reproducing a first modified reproduction play, the first modified reproduction play being a reproduction play in which the original gameplay is modified in accordance with an operation input on the first user terminal (¶72 “replay a previously recorded game session of a broadcaster/player”, and “original player's character/gear (e.g., racecar) may still be visible as a "ghost" to the new player.  Thus, the new player may compare their performance to that of the original player by viewing the original player's "ghost" during replay.  In addition, the original player's broadcast commentary (video, audio, and/or text) may be played or displayed to the new player”; and ¶75 “spectators may build buildings, hide weapons, set difficulty levels, select weather or other environmental factors, or otherwise affect game content and events via 
execute a second terminal replay output control to reproduce reproduction play based on the reproduction data to replay and output from a second user terminal while generating second modified reproduction data capable of reproducing a second modified reproduction play, the second modified reproduction play being a reproduction play in which the reproduction play is modified in accordance with an operation input on the second user terminal (¶70 “replay previously recorded game sessions”; and ¶75 “spectators may build buildings, hide weapons, set difficulty levels, select weather or other environmental factors, or otherwise affect game content and events via UI elements presented on the game spectating interface”, in this case, a second user at a second spectator device of Fig. 1A, 160, and ¶78); and 
perform a control to present the original gameplay (¶72), the first reproduction play, and the second reproduction play on a third user terminal in a selectable manner and reproduce a selected play to replay and output from the third user terminal (¶2 “a game spectating system may allow players to broadcast live or recorded streams of their game play to tens, hundreds, or thousands of spectators, while allowing the spectators to select the live or recorded broadcasts of particular players for viewing”, also see ¶53; ¶195 “viewer or spectator can switch to a different player's live or previously recorded broadcast 692 by selecting the respective UI element in broadcasts”; and ¶198 “switch to a broadcast of another player who may be associated with the first player, for example another player on the same team or at the same general location in the game being broadcast or replayed”, in this case, a third user at a third spectator device of Fig. 1A, 160, and ¶78).
However, Willette fails to explicitly to disclose:
execute a second terminal replay output control to reproduce the first modified reproduction play based on the first modified reproduction data to replay and output from a second user terminal while generating second modified reproduction data capable of reproducing a second modified reproduction play, the second modified reproduction play being a reproduction play in which the first modified reproduction play is modified in accordance with an operation input on the second user terminal; and
perform a control to present the original gameplay, the first modified reproduction play, and the second modified reproduction play on a third user terminal in a selectable manner and reproduce a selected play to replay and output from the third user terminal (emphasis added).
Smith teaches:
execute a second terminal replay output control to reproduce the first modified reproduction play based on the first modified reproduction data to replay and output from a second user terminal while generating second modified reproduction data capable of reproducing a second modified reproduction play, the second modified reproduction play being a reproduction play in which the first modified reproduction play is modified in accordance with an operation input on the second user terminal; and 
perform a control to present the original gameplay, the first modified reproduction play, and the second modified reproduction play on a third user terminal in a selectable manner and reproduce a selected play to replay and output from the third user terminal (¶8 “the option of selecting one of an array of ghost data packages”; ¶9 “a team or group package combines individual ghost data collected from the performances of multiple players who were playing the same instance of a game”; ¶¶13 and 125 “the performance of multiple users/buddies are recorded and stored and used subsequently in a simulated multiple user activity”; ¶¶15 and 17 “graphic models with very high polygon counts are used to replace their original recorded simulated race counterparts”; and ¶109 “permits the user to select from a wide range of different sets of ghost data packages”).  The gaming system of Willette would have motivation to use teachings of Smith in order to allow video game users to continual compete against 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Willette with the teachings of Smith in order to allow video game users to continual compete against additional and new uploaded gameplay videos in hopes to improve game players’ respective skills because of the ability to continual learn from each other.

Claim 2. Willette in view of Smith teaches wherein generating the first modified reproduction data includes at least one of: 
a first object appearance control to cause a first object having not existed in the original gameplay to appear in accordance with an operation input on the first user terminal (see Willette ¶75; and see Smith ¶17); 
a first comment object appearance control to cause a first comment object to appear in accordance with an operation input on the first user terminal (see Willette  ¶65 “added to the broadcast video”); 
a first sound superimposition control to superimpose a first sound input from the first user terminal on the original gameplay (see Willette  ¶58 “audio commentary”); and 
a first point-of-view setting control to set a first point of view as a reference of image generation in accordance with an operation input on the first user terminal  (see Willette ¶187 “viewpoint or perspective”).


a second object appearance control to cause a second object having not existed in the first modified reproduction play to appear in accordance with an operation input on the second user terminal (see Willette ¶75; and see Smith ¶17); 
a second comment object appearance control to cause a second comment object to appear in accordance with an operation input on the second user terminal (see Willette  ¶65 “added to the broadcast video”); 
a second sound superimposition control to superimpose a second sound input from the second user terminal on the first modified reproduction play (see Willette  ¶58 “audio commentary”); and 
a second point-of-view setting control to set a second point of view as a reference of image generation in accordance with an operation input on the second user terminal (see Willette ¶187 “viewpoint or perspective”).

Claim 4. Willette in view of Smith teaches wherein the original data includes data capable of reconstructing a virtual three-dimensional space during the gameplay, the first modified reproduction data includes data capable of reconstructing a virtual three-dimensional space during the first modified reproduction play, and the second modified reproduction data includes data capable of reconstructing a virtual three-dimensional space during the second modified reproduction play (see Willette ¶¶54 and 75; and see Smith ¶¶17 and 81).


generating the first modified reproduction data includes performing the first point-of-view setting control, 
generating the second modified reproduction data includes performing the second point-of-view setting control, and 
performing the control to replay and output from the third user terminal includes: 
in a case of replaying and outputting the original gameplay from the third user terminal, outputting a video image of the original gameplay viewed from the original point of view from the third user terminal; 
in a case of replaying and outputting the first modified reproduction play from the third user terminal, outputting a video image of the first modified reproduction play viewed from the first point of view from the third user terminal; and 
in a case of outputting the second modified reproduction play from the third user terminal, outputting a video image of the second modified reproduction play viewed from the second point of view from the third user terminal (see Willette ¶195 “shown from the broadcaster/player's viewpoint or perspective or from a bird's eye view, and a window 635 showing a live view of the broadcaster/player”; also see ¶187; and see Smith ¶¶12 and 85 “camera viewpoint”). 


the original data includes data of an original point of view as a reference for generating an image of the gameplay, 
generating the first modified reproduction data includes performing the first point-of-view setting control, 
generating the second modified reproduction data includes performing the second point-of-view setting control, and 
performing the control to replay and output from the third user terminal includes performing a control to present the original point of view, the first point of view, and the second point of view on the third user terminal in a selectable manner and output a video image of the selected play viewed from a selected point of view from the third user terminal (see Willette ¶195 “shown from the broadcaster/player's viewpoint or perspective or from a bird's eye view, and a window 635 showing a live view of the broadcaster/player”; also see ¶187; and see Smith ¶¶12 and 85 “camera viewpoint”).

Claim 7. Willette in view of Smith teaches wherein 
generating the first modified reproduction data includes performing the first sound superimposition control, 
generating the second modified reproduction data includes performing the second sound superimposition control, and 
performing the control to replay and output from the third user terminal includes performing a control to present the first sound and the second sound on the third user terminal in a selectable manner and output a sound in 

Claim 8. Willette in view of Smith teaches wherein 
generating the first modified reproduction data includes performing the first comment object appearance control, 
generating the second modified reproduction data includes performing the second comment object appearance control, and 
performing the control to replay and output from the third user terminal includes performing a control to present the first comment object and the second comment object on the third user terminal in a selectable manner and cause a comment object selected in accordance with a selection operation on the third user terminal to appear at the time of reproduction of the selected play (see Willette ¶58 “audio commentary”; and see Smith ¶90 “commentary”).

Claim 11. Willette in view of Smith teaches wherein generating the first modified reproduction data includes setting a replay in accordance with an operation input on the first user terminal in the first terminal replay output control and generating the first modified reproduction data including setting of the replay (see Willette ¶¶65 and 106 “menus”, and ¶194 “A/V controls”; and see Smith ¶16 “different setting”, also see ¶¶56 and 58 “menus”).

Claim 12. Willette in view of Smith teaches wherein generating the second modified reproduction data includes setting a replay in accordance with an operation input on the second user terminal in the second terminal replay output control and generating the second modified 

Claim 17. Willette in view of Smith teaches wherein the at least one processor or circuit is further programmed to: 
generate and register the original data based on data with which gameplay was performed on the user terminal (see Willette ¶134 “A game ID that may be used to identify the game system 420 that generated the event”; and see Smith ¶34 “an identifier associated with the player and the device itself”).

Claim 18. Willette in view of Smith teaches wherein the at least one processor or circuit is further programmed to: 
perform a control to automatically post a video of reproducing the first modified reproduction play based on the first modified reproduction data and/or a video of reproducing the second modified reproduction play based on the second modified reproduction data to a predetermined video site (see Willette ¶393“one or more additional computing and/or storage resources may be automatically added to a game system”; and see Smith ¶14 “the ghost/performance data has been collected and uploaded”, such that game performances are automatically uploaded to a server).

Claim 20. Willette discloses a server system comprising: 
at least one processor or circuit (Fig. 33, 4310b, and ¶394) programmed to: 
execute a first terminal replay output control to reproduce a past gameplay based on original data capable of reproducing the gameplay to replay and output the original gameplay from a first user terminal while generating first modified reproduction data capable of reproducing a first modified reproduction play, the first modified reproduction play being a reproduction play in which the original gameplay is modified in accordance with an operation input on the first user terminal (¶72 “replay a previously recorded game session of a broadcaster/player”, and “original player's character/gear (e.g., racecar) may still be visible as a "ghost" to the new player.  Thus, the new player may compare their performance to that of the original player by viewing the original player's "ghost" during replay.  In addition, the original player's broadcast commentary (video, audio, and/or text) may be played or displayed to the new player”; and ¶75 “spectators may build buildings, hide weapons, set difficulty levels, select weather or other environmental factors, or otherwise affect game content and events via UI elements presented on the game spectating interface”, in this case, a first user at a first spectator device of Fig. 1A, 160, and ¶78); 
execute a second terminal replay output control to reproduce the gameplay based on the original data to replay and output the original gameplay from the second user terminal while generating second modified reproduction data capable of reproducing a second modified reproduction play, the second modified reproduction play being a reproduction play in which the original gameplay is modified in accordance with an operation input on the second user terminal (¶70 “replay previously recorded game sessions”; ¶72 “replay a previously recorded game session of a broadcaster/player”, and “original player's character/gear (e.g., racecar) may still be visible as a "ghost" to the new player.  Thus, the new player may compare their performance to that of the original player by viewing the original player's "ghost" during replay.  In addition, the original player's broadcast commentary (video, audio, and/or text) may be played or displayed to the new player”; and ¶75 “spectators may build buildings, hide weapons, set difficulty levels, select weather or other 
perform a control to present the original gameplay (¶72), the first reproduction play, and the second reproduction play on a third user terminal in a selectable manner and reproduce a selected play to replay and output from the third user terminal (¶2 “a game spectating system may allow players to broadcast live or recorded streams of their game play to tens, hundreds, or thousands of spectators, while allowing the spectators to select the live or recorded broadcasts of particular players for viewing”, also see ¶53; ¶195 “viewer or spectator can switch to a different player's live or previously recorded broadcast 692 by selecting the respective UI element in broadcasts”; and ¶198 “switch to a broadcast of another player who may be associated with the first player, for example another player on the same team or at the same general location in the game being broadcast or replayed”, in this case, a third user at a third spectator device of Fig. 1A, 160, and ¶78).
However, Willette fails to explicitly to disclose perform a control to present the original gameplay, the first modified reproduction play, and the second modified reproduction play on a third user terminal in a selectable manner and reproduce a selected play to replay and output from the third user terminal (emphasis added).
Smith teaches perform a control to present the original gameplay, the first modified reproduction play, and the second modified reproduction play on a third user terminal in a selectable manner and reproduce a selected play to replay and output from the third user terminal (¶8 “the option of selecting one of an array of ghost data packages”; ¶9 “a team or group package combines individual ghost data collected from the performances of multiple players who were playing the same instance of a game”; ¶¶13 and 125 “the performance of multiple users/buddies are recorded and stored and used subsequently in a simulated multiple user activity”; ¶¶15 and 17 “graphic models with very high polygon 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Willette with the teachings of Smith in order to allow video game users to continual compete against additional and new uploaded gameplay videos in hopes to improve game players’ respective skills because of the ability to continual learn from each other.

Claim 21. Willette in view of Smith teaches wherein generating the first modified reproduction data includes at least one of: 
a first object appearance control to cause a first object having not existed in the original gameplay to appear in accordance with an operation input on the first user terminal (see Willette ¶75; and see Smith ¶17); 
a first comment object appearance control to cause a first comment object to appear in accordance with an operation input on the first user terminal (see Willette  ¶65 “added to the broadcast video”); 
a first sound superimposition control to superimpose a first sound input from the first user terminal on the original gameplay (see Willette  ¶58 “audio commentary”); and 

a first sound superimposition control to superimpose a first sound input from the first user terminal on the original gameplay (see Willette  ¶58 “audio commentary”); and 

Claim 22. Willette in view of Smith teaches wherein generating the second modified reproduction data includes at least one of: 
a second object appearance control to cause a second object having not existed in the original gameplay to appear in accordance with an operation input on the second user terminal (see Willette ¶75; and see Smith ¶17);  
a second comment object appearance control to cause a second comment object to appear in accordance with an operation input on the second user terminal (see Willette  ¶65 “added to the broadcast video”);
 a second sound superimposition control to superimpose a second sound input from the second user terminal on the original gameplay (see Willette ¶58 “audio commentary”); and 
a second point-of-view setting control to set a second point of view as a reference of image generation in accordance with an operation input on the second user terminal (see Willette ¶187 “viewpoint or perspective”).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170001111 to Willette et al (Willette) in view of US Pub. 20170136360 to Smith as applied to claim 1 above, and further in view of US Pub. 20030190951 to Matsumoto.

Claim 9. Willette in view of Smith fails to explicitly to disclose wherein generating the first modified reproduction data includes setting a replay speed based on an operation input on the first user terminal in the first terminal replay output control and generating the first modified reproduction data including setting of the replay speed (emphasis added).  
Matsumoto teaches setting of the replay speed (¶¶5, 6, 66, 93, and 130 “fast and slow forward CAT powers can be used to play sound files at respective different speeds than the normal display mode”).  The gaming system of Willette in view of Smith would have motivation to use teachings of Matsumoto in order to allow a game player to control the movements of some objects during game play in hopes of providing users with a better viewing game experience.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Willette in view of Smith with the teachings of Matsumoto in order to allow a game player to control the movements of some objects during game play in hopes of providing users with a better viewing game experience.

Claim 10. Willette in view of Smith fails to explicitly to disclose wherein generating the second modified reproduction data includes setting a replay speed based on an operation input on the second user terminal in the second terminal replay output control and generating the second modified reproduction data including setting of the replay speed (emphasis added).  
Matsumoto teaches setting of the replay speed (¶¶5, 6, 66, 93, and 130 “fast and slow forward CAT powers can be used to play sound files at respective different speeds than the normal display mode”).  The gaming system of Willette in view of Smith would have motivation 
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Willette in view of Smith with the teachings of Matsumoto in order to allow a game player to control the movements of some objects during game play in hopes of providing users with a better viewing game experience.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715